This is an appeal from an order overruling a motion to quash an execution.
It seems that on December 5, 1916, Forsee sued B.E. Garrison in a justice's court upon a written lease to recover rent due thereunder for a part of August and the month of December, 1916, amounting to $47.88. By agreement on January 4, 1917, the statement was amended to include the rent of January, 1917, making a total of $87.83, and on January 15, 1917, the justice rendered judgment in Forsee's favor for $80 against said defendant B.E. Garrison, but in some way the judgment was erroneously written up as against R. E. Garrison.
Defendant B.E. Garrison, with Thomas McMillan on his appeal bond appealed to the circuit court, the judgment in the transcript being against R.E. Garrison instead of B.E. Garrison. On June 12, 1917, owing to the failure of the appellant to give notice of appeal, the judgment was affirmed against defendant and the surety on his appeal bond, defendant therein being named R.E. Garrison instead of B.E. Garrison.
On July 9, 1917, the clerk of the circuit court was induced to change the judgment entry to read B.E. Garrison instead of R.E. Garrison and thereafter a general execution was issued against B.E. Garrison and Thomas and McMillian for $80 with interest and costs.
On July 12, 1917, B.E. Garrison filed a motion to have the changed judgment entry restored so as to read as it formerly did, namely, against R.E. Garrison instead of B.E. Garrison, and also a motion to quash the execution against B.E. Garrison which execution had already been issued thereon.
While these two last motions were pending, plaintiff Forsee, on July 19, 1917, filed a motion for an order on the Justice to correct his transcript so as to have the judgment read against B.E. Garrison instead of R.E. Garrison as the latter was a mere clerical error. Three days later, to-wit, July 21, 1917, plaintiff Forsee withdrew this motion.
On July 24, 1917, B.E. Garrison's and Thomas McMillian's motions to restore the circuit court record to *Page 411 
R.E. Garrison and to quash the execution against B.E. Garrison and his surety were sustained, and the judgment R.E. Garrison was restored and the execution against B.E. Garrison and the surety Thomas McMillan was quashed. No appeal was ever taken from the action of the court on these motions, but on the same day they were sustained, and three days after the motion for an order on the Justice to correct his transcript had been withdrawn, plaintiff Forsee brought suit in a justice's court against B.E. Garrison under the same written lease and for the same rent as in the former suit plus the rent of February and March, 1917, and for damages to the leased premises, all aggregating the sum of $220. This case was finally tried on October 8, 1918, resulting in a verdict and judgment in favor of defendant, B.E. Garrison, and on plaintiff's appeal to the circuit court, this judgment was affirmed for want of a necessary notice of appeal.
On the same day this second rent suit was tried, to-wit, on October 8, 1918, plaintiff Forsee filed in the circuit court, in the first rent suit appealed thereto, a motion for an order on the justice to correct his transcript in the first rent suit or $80 judgment in plaintiff's favor, so as to make it read against B.E. Garrison instead of R.E. Garrison, said motion being almost identical with the one he had withdrawn on July 21, 1917. The motion thus filed on October 8, 1918, was by the court sustained on January 22, 1919, and on March 8, 1919, the first day of the March term, 1919, the justice changed the name of the defendant in his transcript from R.E. Garrison to B.E. Garrison and wrote on the margin "Corrected March 8, 1919, by order of the circuit court."
On the same day, the deputy circuit clerk changed the name in the judgment therein from R.E. Garrison to B.E. Garrison.
On December 12, 1919, after the lapse of a number of terms since the circuit court quashed the first execution against B.E. Garrison and his surety, plaintiff Forsee obtained the issuance of a second execution on the first judgment as it now stood, and on December 15, 1919, *Page 412 
defendants filed their motion to quash this second execution, which motion the court overruled and from which defendants have appealed.
Respondent's motion to affirm the judgment or dismiss the appeal for alleged infirmities in the abstract and in appellants' brief is not well taken. The charge against the abstract and the authorities in support thereof ignore our Rule 26 relating to the sufficiency of the allegation that the bill of exceptions was "duly filed." It is true the brief contains no separate "assignments of error" but that is not necessary since the various points made by the appellants are clearly and succinctly set forth in their "Points and Authorities." The abstract is not imperfect or insufficient so as not to present the precise questions involved, and the complaints leveled against it cannot be upheld.
It might well be conceded that had plaintiff continued to pursue his rights and remedies under the $80 judgment first rendered in the circuit court, the error in the name of the defendant therein could have been regarded as immaterial, since, by a showing that the judgment was in fact against the right man though in a wrong name, plaintiff would have been as much entitled to the benefits thereof as if defendant had been sued by his right name. [Green v. Strother, 201 Mo. App. 418, 420.] . . . The judgment is therefore reversed and the cause remanded with directions to quash said execution. All concur.